UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6760



JUANITA POPE REID,

                                                Plaintiff - Appellant,

          versus


DOCTOR DYJUAN; DOCTOR GLEN; CAPTAIN FAULK,
Lead Officer,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-212-AM)


Submitted:   August 19, 1999                 Decided:   August 26, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Juanita Pope Reid, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Juanita Pope Reid appeals the district court’s order dismiss-

ing her 42 U.S.C.A. § 1983 (West Supp. 1999) complaint without

prejudice for failure to exhaust administrative remedies.            The

district   court   properly   required   exhaustion   of   administrative

remedies under 42 U.S.C.A. § 1997e(a) (West Supp. 1999).         Because

Reid did not demonstrate to the district court that she had ex-

hausted administrative remedies or that such remedies were not

available, the court’s dismissal of the action, without prejudice,

was not an abuse of discretion.     We therefore affirm the district

court’s order.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                    2